                                                                FILED
Case: 1:19-mj-03190-TMP Doc #: 17 Filed: 03/18/20 1 of 2. PageID #: 54

                                                           10:44 am Mar 18 2020
                                                          Clerk U.S. District Court
                                                          Northern District of Ohio
                                                                 Cleveland
Case: 1:19-mj-03190-TMP Doc #: 17 Filed: 03/18/20 2 of 2. PageID #: 55
